Citation Nr: 1516716	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-20 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for tinnitus and hearing loss.  The Veteran perfected an appeal of the tinnitus issue only.  The hearing loss claim is not in appellate status.

In August 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  Pursuant to this request, the Board in September 2014 remanded the case to afford him a hearing.  A videoconference hearing was scheduled for November 2014; however, the Veteran asked that the hearing be postponed and no action appears to have been taken to reschedule the Veteran.  Nonetheless, the Board grants the Veteran's claim below, even in the absence of a hearing.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision.  

FINDING OF FACT

Resolving all doubt in the Veteran's favor, the current tinnitus is related to in-service noise exposure.

CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has tinnitus as a result of in-service noise exposure. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The medical evidence reflects that the Veteran is currently diagnosed with tinnitus.  See July 2011 and July 2012 VA examination reports.  In addition, the Board notes that tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation"). .
 
Moreover, the Board finds that the Veteran was exposed to acoustic trauma during service.  In this regard, his DD Form 214 reflects that he served as a mechanic in service and he has consistently reported being exposed to military noise and noise from heavy equipment in service.  Accordingly, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure acoustic trauma are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

With regard to the etiology of his tinnitus, the Veteran underwent a VA audiology examination in July 2011, where he reported in-service noise exposure from generators, heavy equipment, and Howitzers, without the use of hearing protection.  He reported having a constant high-pitched tone, bilaterally.  Also, he indicated that the tinnitus began in service.  After reviewing the claims file and examining the Veteran, the examiner, an audiologist, stated that, based on lack of evidence in the claims file and the lack of proximity between the dates of service and the date of examination, it is less likely that his tinnitus is related to his military service.  In a July 2012 addendum, a different audiologist reviewed the claims file and agreed with the July 2011 VA examiner's unfavorable opinion for the same reasons. 

However, the Board finds the July 2011 and July 2012 VA opinions inadequate to decide the claim because they were improperly based on a lack of evidence of tinnitus during service and did not comment on the Veteran's competent report of having had tinnitus during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on  the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).  

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered ringing in the ears and acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

Thus, the Board finds that the Veteran's testimony that his tinnitus is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 
Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current tinnitus, (2) his exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant symptoms in service and since service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current claimed disability is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


